*785On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The pith of the petition for an injunction in this case is, that the plaintiff is entitled to the exercise of certain rights, consisting in the possession, use and enjoyment of a certain pavilion and platform around it, at the Lake End, leased from the city, and that if defendants are allowed to drive their wagons across the' same, the Company will sustain damages exceeding one thousand dollars.
The injunction was granted, and after trial was dissolved. From the judgment thus rendered an appeal was taken.
' Tlie defendants move to dismiss it because we have no jurisdiction over the cause, the matter in dispute not exceeding one thousand dollars.
It does not appear on the face of the petition that the rights claimed by the plaintiff are frivolous, or without some foundation.
The suit is brought by a corporation. The allegations are. sworn to by the President of the Company. The proceedings are presumed to have been instituted with the authority of the board of directors.
The gravamen of the complaint is, that the exerise of a right of possession, use and enjoyment, which is valued at more than one thousand dollars, has been and is threatened to be interfered with illegally, and that the disturbance will entail damages in excess of that sum.
The value of the right of possession which is the matter in dispute, being clearly stated at more than the amount over which this Court has jurisdiction, it follows that the controversy is rightfully before it. 22 An. 272.
The motion to dismiss is refused.